446 F.2d 44
Charles GAINES, Petitioner-Appellant,v.J. J. CLARK, Warden, Respondent-Appellee.
No. 71-1594.
United States Court of Appeals, Fifth Circuit.
August 12, 1971.

Appeal from United States District Court, Northern District of Georgia; Charles A. Moye, Jr., District Judge.
Charles Gaines, pro se.
John W. Stokes, U. S. Atty., Anthony M. Arnold, Asst. U. S. Atty., Atlanta, Ga., for respondent-appellee.
Before GEWIN and GOLDBERG, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


Notes:


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's Local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. Kimbrough v. Beto, Director, 5th Cir., 1969, 412 F.2d 981


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966